728 N.W.2d 870 (2007)
Monika MAZUMDER, Personal Representative of the Estate of Deepika S. Mazumder, Deceased, Plaintiff-Appellee,
v.
UNIVERSITY OF MICHIGAN REGENTS, Robert A. Koepke, Ph.D., Rajiv Tandon, M.D., Satoshi Minoshima, M.D., Washtenaw County Community Mental Health, Joseph Yaroch, M.D., Moonson R. Elliott Eninsche, B.A., R.S.W., C.S.M., and Richard Pfoutz, M.S.W., C.S.W., Defendants, and
Mohamed Aziz, M.D., and Stephan F. Taylor, M.D., Defendants-Appellants, and
Srinibas Mahapatra, M.D., Defendant.
Docket No. 130836. COA No. 261331.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the motions for immediate consideration and for stay are GRANTED. The application for leave to appeal the February 23, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hospital (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in *871 ABEYANCE pending the decision in that case.